Citation Nr: 1640762	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision, in which the RO denied service connection for type II diabetes mellitus.  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Veteran asserts that his type II diabetes mellitus is the result of Agent Orange exposure during his service in Korea.  More specifically, he contends that he may have been in an area where Agent Orange was used or, alternatively, was in close proximity to the Korean Demilitarized Zone (DMZ).  See November 2012 VA Form 9, Appeal to the Board of Veterans' Appeals.  In this regard, the Veteran has stated that he was stationed at Camp Page, and that he had to go at least 30 miles outside of Camp Page to perform various military duties.  See March 2011 VA Form 21-4138, Statement in Support of Claim; October 2011 NOD.  

Pertinent to the current claim, service connection may be presumed for certain diseases, such as type II diabetes mellitus, which develop to a compensable degree (i.e., 10 percent) at any time after service for veterans who were exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Also, there exists a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (i.e., January 9, 1962 to May 7, 1975) and veterans who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)-(iv).

Moreover, where a veteran claims exposure to herbicides (to include Agent Orange) in Korea, and the veteran's service was not between April 1, 1968 and August 31, 1971, or in a unit determined by the DOD as having been in or near the Korean DMZ where herbicides were used, the VA's Adjudication Procedures Manual, M21-1, provides procedures to develop such claims.  See M21-1, Part IV, Subpart ii, 1.H.4.  In particular, it directs the AOJ to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1, Part IV, Subpart ii, 1.H.4.c.

A review of the claims file reveals that in March 2011, the AOJ initiated a request with the National Personnel Records Center (NPRC) for the Veteran's complete service treatment records (STRs) and pages from his personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations and official travel outside the United States.  Thereafter, in March 2011, the NPRC responded that all available requested records were mailed.  Complete STRs and an enlisted qualification record was received and associated with the claims file.  The Veteran's DD Form 214s and the enlisted qualification record show that he had foreign service in Korea from October 1969 to February 1970 and was stationed at Camp Page in Korea sometime between October 1967 and October 1969.  The Veteran's DD Form 214s also list his unit assignment as 4th U.S. Army Missile Command, Eighth U.S. Army, a unit not determined by the DOD as having been in or near the Korean DMZ where herbicides were used.  However, the specific dates, stations, and duties for all of his service in Korea are still unclear.

Additionally, there is no indication that the AOJ has followed VA's directives in developing the Veteran's claim relating to his alleged herbicide exposure in Korea.  Specifically, the AOJ has not sent a request to the JSRRC for verification of the Veteran's claim of exposure to herbicides.  Based on the foregoing, the Board finds that the claims file should be sent to the AOJ in order to properly develop the Veteran's claim and attempt to verify the Veteran's alleged herbicide exposure during his service in Korea in accordance with the procedures set forth in VA's adjudication manual.

Also, while the matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that VA treatment records dated through September 2011 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all pertinent, outstanding VA records of evaluation and/or treatment of the Veteran since September 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, the matter is hereby REMANDED for the following action:

1.  Undertake necessary action to obtain information as to the activities/location(s) of the Veteran's unit during his service in Korea-to include whether the unit was ever within or within the vicinity of the Korean DMZ, and whether duties included travelling to or near the Korean DMZ at any time during that period.  Such action shall include, but is not limited to, obtaining the Veteran's entire service personnel file and making a formal inquiry to the JSRRC into the Veteran's alleged exposure to herbicides while stationed in Korea (the report of the results of the inquiry must be included into the Veteran's claims file).

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since September 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the claim that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


